Citation Nr: 0329199	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-14 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

2.  Entitlement to service connection for heart disease, to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for enlarged prostate.

4.  Entitlement to service connection for a disorder of the 
lumbar spine.

5.  Entitlement to service connection for a disorder of the 
cervical spine.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


REMAND

Initially, the Board notes that the veteran's service medical 
records are not available for review.  The National Personnel 
Records Center (NPRC) in a response to a RO request for 
records, reported that the records had previously been 
furnished on September 8, 1975.  The RO has determined that 
those records have been misplaced.  

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records. Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have treated the veteran, especially soon 
after separation, and letters written during service. VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  It does not appear that 
the RO has advised the veteran regarding the alternative 
evidence which may be submitted.  Therefore, the RO should 
contact the veteran and advise him that, in light of his 
missing records, he may provide such alternative evidence.

The veteran indicated during a VA psychiatric examination in 
January 2002  that he was in receipt of disability benefits 
from the Social Security Administration as result of a 
ruptured disc in his back.  The award letter and medical 
records supporting the award of the Social Security 
disability benefits have not been associated with the claims 
folder.  

The veteran has also indicated in various correspondences 
that he has received medical treatment for his claimed 
disorders at the VA Medical Center in Charleston, South 
Carolina.  The claims folder reflects that the veteran has 
submitted VA treatment records in support of his claims, 
however, there is no indication that the RO has attempted to 
obtain a complete set of his records from the VAMC in 
Charleston, South Carolina.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9 
(2002)).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

2.  The veteran should be asked to submit 
additional evidence to substantiate his 
claims, including a completed NA Form 
13055, Request for Information Needed to 
Reconstruct Medical Data, statements from 
persons with whom he served and 
statements from family members to 
substantiate his claims. The veteran 
should be advised that the failure to 
submit such evidence might adversely 
affect his claim.

3.  The RO should contact the Social 
Security Administration and request that 
it provide copies of any decision 
awarding the veteran disability benefits 
and the records upon which the award was 
based.  

4.  The RO should contact the VAMC in 
Charleston, South Carolina and obtain all 
records of medical treatment pertaining 
to the veteran since 1969.  All records 
received should be associated with the 
claims folder.

5.  Then, after completing any other 
needed development, the RO should 
readjudicate all issues on appeal, 
considering any newly submitted evidence.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




